W.H. Ferguson, plaintiff in error, was convicted of the crime of having possession of intoxicating liquor with the intent to violate the provisions of the prohibition law, and was, on March 30th, 1911, sentenced to be confined in the county jail of Caddo county for a period of sixty days and pay a fine of three hundred dollars, and that on the failure to pay such fine that he be further so confined until the same is satisfied according to law. From which judgment an appeal was taken by filing in this court on May 6th, 1911, a petition in error with case-made. Plaintiff in error, on October 5th, by his attorneys of record, filed a motion to dismiss said appeal, which motion is sustained and said appeal is accordingly dismissed and the cause remanded to the county court of Caddo county with direction to enforce the judgment and sentence. *Page 654